DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 08/30/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein a multi-layer structure can be produced in a single operation.” It is unclear what is meant by this and what multi-layer structure is being discussed. For purposes of examination, claim 1 is interpreted as instead reciting “wherein the textile hose can be produced in a single operation.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) (previously cited) in view of Chung (US 20150136269 A1) (previously cited) and Kesch (DE-19930984-A1, herein English machine translation used for all citations) (newly cited).
Regarding claim 1, Herborth teaches a textile hose for encasing elongated objects (conduit 22) (Herborth, abstract, Par. 0002, 0017-0020, and Fig. 1-2) comprising: a) a radially elastic outer layer (26) made from wear-resistant material (Herborth, Par. 0006-0007, 0017-0020, 0023-0025, and Fig. 1-2 – see “protective layer” and “shrinkable”) and b) at least one inner layer (24) made from thermally insulating material (Herborth, abstract, Par. 0007, and 0017-0020). Herborth satisfies the limitation of the hose being a textile hose because it comprises material of woven fibers (Herborth, Par. 0020 – see “densely woven, high temperature glass fibers”). Herborth further teaches that the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer layer sleeve shrinks around and compresses the insulating materials of the inner layer to yield a constructed braided fabric-thermal insulation structure (Herborth, abstract, Par. 0019-0020). Regarding the limitation of a multilayered structure that can be produced in a single operation, as the multilayered textile hose of Herborth can be produced, the textile hose of Herborth satisfies the broad limitation of a single operation. 
Herborth does not teach that the outer layer and the at least one inner layer are joined together in places by a textile binding or by sewing or by bonding. Herborth further does not teach that the outer layer and the at least one inner layer are joined together along zones extending axially and being spaced apart from one another wherein the outer layer and the at least one inner layer define longitudinal chambers therebetween, wherein each longitudinal chamber comprises filler threads.
Chung teaches a textile hose comprising an outer layer (outer sheath 20), a fabric woven layer (30), and an inner layer (inner lining 10) wherein the outer layer and inner layer are joined together by textile binding (Chung, abstract, Par. 0001, 0009, and 0031-0033 – see “attached to each other through a plurality of openings of the fabric woven layer”).
Kesch teaches a textile braided hose (Kesch, Par. 0001) comprising plies of threads wherein the plies of threads contain a longitudinal chamber therebetween containing a filling (insulating) thread (Kesch, Par. 0004-0005, 0016-0017, Claims 5-6, and Figs. 1 and 4).
Since Herborth, Chung, and Kesch are all analogous art as they all teach textile hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herborth with the teachings of Chung and attach the outer layer and the inner layer together through a plurality of openings of the fabric woven layer. This prevent the outer and inner layer from being detached during deformation, as well as ensure that the hose is not ruptured even if the outer layer is damaged (Chung, Par. 0031-0034). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Herborth and include the threads (8) of Kesch between the inner and outer layer of Herborth. This would allow for further insulation as well as excellent anti-drone effect (Kesch, Par. 0016).
The modification as stated above would result in the outer layer and the inner layer of Herborth being joined together in places by a textile binding or by sewing or by bonding as taught by Chung. The modification further would result in the outer layer and the inner layer being joined together along zones extending axially and being spaced apart from one another wherein the outer layer and the at least one inner layer define longitudinal chambers therebetween, wherein each longitudinal chamber comprise the filler threads (8) of Kesch. Further, it would have been obvious to one of ordinary skill in the art to duplicate the thread (8) of Kesch within the chambers to further improve insulation, see MPEP 2144.04, VI. Therefore, Herborth in view of Chung and Kesch as stated above satisfies the claim 1 limitations.
Regarding claim 7, modified Herborth teaches that the outer layer is coated or impregnated with an agent which increases the wear resistance (Herborth, Par. 0020 – see “nickel-plated copper braid” or “heat-treated aluminium coated fiberglass braid”).
Regarding claim 8, modified Herborth teaches that the at least one inner layer is impregnated or coated with an agent which increases thermal conductivity (Herborth, Par. 0019 – see “tape including ceramic material”).
Regarding claim 10, modified Herborth teaches that the at least one inner layer is wetted internally with an adhesive (Herborth, Par. 0019).
Regarding claim 12, modified Herborth teaches all of the elements of the claimed invention as stated above for claims 1, 7-8, and 10 as stated above. Modified Herborth therefore teaches a textile hose that is made of substantially the same materials with the same insulating layer. Therefore, if modified Herborth was tested in the same manner as the instant specification, one of ordinary skill in the art would reasonably predict to achieve substantially identical results required by claim 12 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01), and thus have a thermal conductivity less than or equal to 0.3 W/m x K.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung and Kesch as stated above for claim 1, further in view of Woodruff et al. (US 20160016376 A1) (previously cited).
Regarding claim 9, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not specifically disclose that the hose is comprised at least partially of finished threads.
Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the textile sleeve comprises finished threads (heat-set yarn) (Woodruff, Par. 0009, 0015, and 0030).
Since both modified Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and create the hose such that the hose comprises finished thread. This would allow for the threads to impart a bias on the hose and bring the inner and outer edges of the hose into overlapping relation with one another (Woodruff, Par. 0009, 0015, and 0030).
Regarding claim 15, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth further teaches wherein the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer layer sleeve shrinks around and compresses the insulating materials of the inner layer to yield a constructed braided fabric-thermal insulation structure (Herborth, abstract, Par. 0019-0020). Therefore, modified Herborth teaches the radially elastic outer layer is a fabric, and therefore comprises elastic threads.
Modified Herborth does not specifically disclose wherein the hose further comprises multifilament threads running axially, multifilament threads running circumferentially, and wherein the elastic threads are running circumferentially. 
Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the innermost layer comprises multifilament threads such as multifilament fiberglass (Woodruff, Par. 0010, 0016, and 0030), wherein the multifilament are woven circumferentially (Woodruff, Par. 0028-0030, and Fig. 1 – see “Line L”). Woodruff further teaches wherein the outermost layer comprises weft multifilament threads (warped yarn) running axially (Woodruff, Par. 0009, 0028-0029, and Fig. 1 – see “between the opposite ends 20, 22”). Woodruff therefore teaches that it is well known the art to comprise an insulative inner layer with multifilament threads running circumferentially, as well as have the outermost layer threads run axially.

    PNG
    media_image1.png
    324
    616
    media_image1.png
    Greyscale

Woodruff, Fig. 1
Since both modified Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and comprise the inner layer of modified Herborth with weft multifilament threads running circumferentially, as well as comprise the outermost layer with multifilament threads running axially, as well as construct the existing elastic threads to run axially. This would improve insulation and abrasion resistance of the hose (Woodruff, Par. 0010 and 0028-0030).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung and Kesch as stated above for claim 1, further in view of Zhang et al. (US 20150072093 A1) (previously cited).
Regarding claim 11, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not teach wherein the at least one inner layer is formed in the form of ribbons.
Zhang teaches a multilayered hose (Zhang, Par. 0161) wherein the multilayered hose comprises an insulating layer formed in the form of ribbons (Zhang, Par. 0175-0179, and 0190).
Since both modified Herborth and Zhang teach multilayered hoses comprising a thermoplastic foam composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner layer of modified Herborth in the form of ribbons. This would allow for the creation of different shaped articles for use in structural and non-structural parts (Zhang, Par. 0058, 0159-0161, and 0179).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung and Kesch as stated above for claim 1, further in view of Iwata et al. (US 5821180 A) (previously cited).
Regarding claim 13, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Modified Herborth does not teach wherein the hose has a wall thickness ranging from 1 to 8 mm.
Iwata teaches a heat resistant and wear-resistant (abrasion resistance) hose (Iwata, Abstract, Col. 4 Lines 29-36, and Col. 11 Line 65 – Col. 12 Line 6), wherein the hose has a wall thickness of 0.5 to 5 mm (Iwata, Col. 11 Lines 33-38), which overlaps the claimed range of 1 to 8 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Herborth and Iwata teach heat resistant and wear-resistant hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Iwata to modify modified Herborth and create the hose to have a wall thickness in the claimed range. This would allow for improved softness, flexibility, mechanical properties, and durability (Iwata, Col. 11 Lines 33-38).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. in view of Chung, Kesch, and Woodruff as stated above for claims 1 and 15, further in view of Fyfe (US 20160236019 A1) (previously cited).
Regarding claim 14, modified Herborth teaches all of the elements of the claimed invention as stated above for claims 1 and 15. Modified Herborth further teaches wherein the outer layer has an elastic weft thread (Herborth, Par. 0006-0007, 0017-0020, and Fig. 1-2 – see “protective layer” and “shrinkable”; Woodruff, Par. 0009, 0015, and 0030). 
Modified Herborth does not teach wherein the elastic weft thread is made from silicone rubber.
Fyfe teaches a protective hose comprising an elastic outer layer wherein the elastic outer layer comprises silicon rubber (Fyfe, Abstract, Par. 0041 and 0058).
Since both modified Herborth and Fyfe teach protective hoses comprising an elastic outer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Fyfe to modify modified Herborth and have the elastic outer layer comprise silicon rubber, and therefore have the elastic weft thread of modified Herborth be made from silicone rubber. This would allow for improved heat resistive properties of the hose (Fyfe, Par. 0041 and 0058).

Response to Arguments
Applicant’s remarks and amendments filed 11/30/2021 have been fully considered.
Applicant argues that the prior art of record does not teach the newly amended features of claim 1. This is found persuasive.
A new grounds of rejection has been made as stated above. The new grounds of rejection now relies upon newly cited Kesch to teach the specific limitations regarding the longitudinal chambers comprising filler threads as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782